DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 46-57 are currently pending and under examination.

Priority

This application is a divisional application of U.S. Application No. 16/595999, filed October 8, 2019, now U.S. Patent No. 11,225,652, which is a divisional of U.S. Application No. 14/935743, filed November 9, 2015, now U.S. Patent No. 10,479,987, which is a divisional of U.S. Application No. 13/783592, filed March 4, 2013, now U.S. Patent No. 9,212,357, which claims benefit of priority to provisional U.S. Application No. 61/753542, filed January 17, 2013, and Israeli Patent Application No. 223396, filed December 3, 2012.
It is noted that while this application was filed as a divisional application of U.S. Application No. 16/595999, no restriction requirement was made in 16/595999, which was also directed to a solid thrombin composition.  Thus, this application may be subject to a double patenting rejection over U.S. Application No. 16/595999.

Claim Objections

Claim 53 is objected to because of the following informalities:  commas and semi-colons are used interchangeably following each recited component and concentration.  A semi-colon should be used between components for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 is directed to a solid thrombin composition.  This claim is indefinite, because it is unclear how the composition is a solid thrombin composition, when the composition as claimed does not recite the inclusion of thrombin.
Additionally with regard to claim 46, recitation of “the composition” and “the solid composition” is indefinite, because it is unclear if these terms are intended to refer to “the solid thrombin composition,” or to a different composition.  Claims 47-57 are likewise rejected for recitation of “the composition” and “the solid composition.”
Claim 46 further recites the limitation "the form" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  No form, including of a powder, is previously recited in the claim.
Claim 55 recites “(w/w)” following percentage limitations; the use of parenthesis renders this claim indefinite, because it is unclear if “w/w” is included as a claim limitation.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 46-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nur et al. (IDS; US 2011/0045034, Published Feb. 2011).
Nur et al. teach a dry gelatin sponge comprising a layer of active ingredients (Para. 1, 18, 39), wherein the active ingredients include thrombin formulated with a solution of about 0.2% to about 0.3 % w/v sodium acetate, about 0.2% to about 0.6% w/v calcium chloride, 0.64% w/v sodium chloride, about 0.2% to about 0.8% albumin, and about 1.5% to about 2.5% w/v mannitol (Para. 92-93), and wherein the sponge comprising the active ingredients is vacuum dried (Para. 80).  Therefore, the layer of active ingredients on the dried sponge is a solid thrombin composition in the form of a powder.  
It is noted that “about” is defined by Applicant as +/- 10% (see Spec. p. 15, 2nd to last para.).  Nur et al. do not specifically teach that the solid thrombin composition comprises from about 19.5% to about 78%, or about 22% to about 66% mannitol; about 1% to about 20%, or about 1.5% to about 10% sodium acetate; about 2% to about 53%, or about 2.5% to about 43% albumin; about 2.5% to about 31%, or about 4% to about 17% calcium chloride; and about 6% to about 45%, or about 9.5% to about 25% sodium chloride.  However, it would have been routine for one of ordinary skill in the art to adjust the concentration of the components in the solid thrombin composition to result in a sponge containing the composition, which is most effective for preventing blood loss in an in vivo setting (Para. 95, Line 1-4).  
While Nur et al. do not specifically teach that the solid thrombin composition has a water content of less than 3%, or not more than about 1.5% total weight of the composition, Nur et al. teach that the sponge containing the thrombin composition is vacuum dried to gradually decrease the water content (Para. 82).  As such, it would have been obvious to one of ordinary skill in the art that it is desirable to vacuum dry the composition until the water content is at a low level.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of the components in the composition, and the water content, to result in a sponge containing the composition, which is most effective for preventing blood loss in an in vivo setting.
As Nur et al. render obvious the composition as claimed, and as the composition cannot be separated from its properties, the solid thrombin composition would necessarily have thrombin activity recovery of at least 95% or 98%; and would be stable for at least 2 years under non-freezing storage conditions, including at room temperature. 
Therefore, it would have been obvious to one of ordinary skill in the art from the teachings of Nur et al. to provide a solid thrombin composition comprising mannitol optimized to include about 19.5% to about 78%, or about 22% to about 66%; sodium acetate optimized to include about 1% to about 20%, or about 1.5% to about 10%; albumin optimized to include about 2% to about 53%, or about 2.5% to about 43%; calcium chloride optimized to include about 2.5% to about 31%, or about 4% to about 17%; and sodium chloride optimized to include about 6% to about 45%, or about 9.5% to about 25%; wherein the solid thrombin composition has a water content including or optimized to include less than 3%, or not more than about 1.5%, total weight of the composition, and the composition is in the form of a powder; and wherein as Nur et al. render obvious the composition as claimed, and as the composition cannot be separated from its properties, the solid thrombin composition would necessarily have thrombin activity recovery of at least 95% or 98%; and would be stable for at least 2 years under non-freezing storage conditions, including at room temperature (Claims 46-57). 

 Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,225,652. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a solid thrombin composition, including in the form of a powder comprising: a single saccharide or sugar alcohol, said single saccharide or sugar alcohol comprising one member selected from the group consisting of sucrose, maltose, and mannitol, at a concentration of about 19.5% to about 78%, by total weight of the composition; sodium acetate at a concentration of about 1% to about 20%, by total weight of the composition; albumin at a concentration of about 2% to about 53%, by total weight of the total composition; calcium chloride at a concentration of about 2.5% to about 31%, by total weight of the composition; and sodium chloride at a concentration of about 6% to about 45%, by total weight of the composition, wherein the solid composition has a water content of less than 3%, by total weight of the composition (Present claim: 46; Cited patent claim: 1).  
The single saccharide or sugar alcohol comprises mannitol, including at about 22% to about 66% by weight (Present claims: 47-48; Cited patent claim: 2-3).  The solid composition comprising about 1.5% to about 10% sodium acetate, about 2.5% to about 43% albumin, about 4% to about 17% calcium chloride, and about 9.5% to about 25% sodium chloride, by total weight (Present claims: 49-52; Cited patent claim: 4-7).  The solid composition comprising mannitol at a concentration of about 22% to about 66%; sodium acetate at a concentration of about 1.5% to about 10%; albumin at a concentration of about 2.5% to about 43%; calcium chloride at a concentration of about 4% to about 17%; and sodium chloride at a concentration of about 9.5% to about 25%, by total weight of the composition (Present claim: 53; Cited patent claim: 8).  
The solid composition having thrombin activity recovery of at least 95%; and having a water content of not more than about 1.5% w/w and a thrombin activity recovery of at least 98% (Present claims: 54-55; Cited patent claim: 9-10).  The solid composition being stable for at least 2 years under non- freezing storage conditions, and being stable for at least 2 years at room temperature (Present claims: 56-57; Cited patent claim: 11-12).  

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653